Citation Nr: 1003758	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  08-17 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a left knee 
condition.

3. Entitlement to service connection for a right knee 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from July 1977 to July 
1980.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  The RO, in pertinent part, 
denied the benefits sought on appeal.  

The August 2007 decision also denied a claim for high arches.  
Subsequently, in a July 2009 rating decision, the RO awarded 
service connection for bilateral weak feet, pes cavus.  This 
was a full grant of the benefits sought on appeal and as 
such, there no longer remains a claim in controversy.

The claims on appeal have been recharacterized on appeal as 
they appear on the cover page of the instant decision. 

The claims are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


REMAND

The Board finds that additional development is necessary 
prior to a final adjudication of the merits of the Veteran's 
claims.   

The Veteran contends that due to his service-connected 
bilateral pes cavus, he is unable to exercise or engage in 
any physical activity, which has caused his "blood pressure 
to spike."  See VA Form 21-4138 received August 2009.  He 
additionally maintains that as a result of his bilateral pes 
cavus, he was unable to land correctly while jumping out of 
planes, which caused his current bilateral knee condition.  
Id; see also VA Form 21-4138 received in September 2007.  

As noted in the Introduction, the RO awarded service 
connection for bilateral week foot, pes cavus, in July 2009.  
The RO has not considered the claims on a secondary causation 
basis, to include aggravation of a nonservice-connected 
disability, under the provisions of 38 C.F.R. § 3.310.  

A Remand is necessary in order to afford the Veteran VA 
examinations.  Specifically, the Veteran should be scheduled 
for VA orthopedic and cardiovascular examinations to 
determine the etiology of the claimed disorders.  38 U.S.C.A. 
§ 5103A.  The examiner is asked to address the specific 
questions set forth in the numbered paragraphs below. 

A Remand is also necessary to obtain outstanding private 
medical records.  Private treatment notes from Onslow 
Memorial Hospital and Dr. I.A.O. make reference to a past 
medical history of knee surgery.  Records of the Veteran's 
surgery have not been associated with the claims folder.  
Such must be obtained upon Remand.  38 C.F.R. § 3.159(c)(1).

Upon remand, the RO should ensure that all due process 
requirements are complied with, to include giving the Veteran 
another opportunity to present information and/or evidence 
pertinent to the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all due 
process requirements are met under 38 
U.S.C.A. §§ 5103(a), 5103A (West 2002) 
and 38 C.F.R. § 3.159(b), (c) (2009), to 
include giving the Veteran another 
opportunity to present information and/or 
evidence pertinent to the claims on 
appeal.  

2.  The RO should attempt to obtain 
copies of all outstanding pertinent 
private treatment records pertaining to a 
past medical history of knee surgery.  
All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.  All 
requests for records and their responses 
should be clearly delineated in the 
claims folder.  Attempts to obtain 
private medical treatment records should 
be requested directly from the providers 
and should include at least one follow-up 
request if there is no response to the 
initial request for records. 

3.  After the receipt of any additional 
medical records requested in accordance 
with this remand, the RO should schedule 
a VA cardiovascular examination to 
ascertain the current nature and etiology 
of any currently diagnosed hypertension.  
The Veteran's claims folder and a copy of 
this Remand must be available to, and 
reviewed by, the examiner in conjunction 
with the examination.  The examiner 
should indicate that the claims folder 
was reviewed.  All indicated studies 
should be performed.  Thereafter, the 
examiner should render an opinion as to 
the following: whether any currently 
diagnosed hypertension is at least as 
likely as not (50% or greater) related to 
the Veteran's period of military service 
on any basis or whether hypertension has 
undergone an increase in severity, which 
is proximately due to or the result of 
the service-connected bilateral pes cavus 
(inability to exercise as claimed by the 
Veteran) and not due to the natural 
progression of the disease.  All 
rationale for any opinions expressed must 
be provided.   

4.  After the receipt of any additional 
medical records requested in accordance 
with this remand, the RO should schedule 
a VA orthopedic examination to ascertain 
the current nature and etiology of any 
currently diagnosed right or left knee 
disorder.  The Veteran's claims folder 
and a copy of this Remand must be 
available to, and reviewed by, the 
examiner in conjunction with the 
examination.  The examiner should 
indicate that the claims folder was 
reviewed.  All indicated studies should 
be performed, to include any x-ray 
studies.  Thereafter, the examiner should 
render an opinion as to the following: 
(1) whether the Veteran currently has a 
right or left knee disorder, to include 
arthritis; and (2) if so, whether any 
currently diagnosed right or left knee 
disorder is at least as likely as not 
(50% or greater) related to the Veteran's 
period of military service on any basis 
or proximately due to or the result of 
the service-connected bilateral pes cavus 
and not due to the natural progression of 
the disease.  All rationale for any 
opinions expressed must be provided.   

5.  The RO is to advise the Veteran that 
his cooperation in VA's efforts to 
develop his claims, including reporting 
for any scheduled VA examinations, is 
both critical and appreciated.  The 
Veteran is also advised that failure to 
report for any scheduled examination may 
result in the denial of a claim.  
38 C.F.R. § 3.655.  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority, to include on a 
secondary causation basis.  If any 
benefit sought on appeal remains denied, 
the RO must furnish to the Veteran and 
his representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations and affords them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this remand is to assist the Veteran with the 
development of his claims.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals











 Department of Veterans Affairs


